         Case 3:19-cr-00263-KAD Document 50 Filed 11/14/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 IN THE MATTER OF AN APPLICATION                   NO. 3:19-cr-263 (KAD)
 OF THE UNITED STATES FORA
 SEARCH WARRANT
                                                   FILED UNDER SEAL



                                          ORDER TO SEAL

       Based on the motion of the Government and for good cause shown, it is hereby ORDERED

that, in accordance with Rule 57 of the Local Rules of Criminal Procedure, the enclosed Affidavit

is SEALED until   :J, I 'D,a: & I 4       .The Court finds that the sealing is supported by clear and
compelling reasons and is narrowly tailored to serve those reasons. Specifically, the motion is

granted because the investigation of the criminal activities described in the sealed documents is

ongoing. Premature disclosure of the contents of the sealed documents could result in the

destruction of evidence and could frustrate this investigation by alerting the targets of the

investigation to the nature of the probe, the techniques employed, and the evidence developed to

date, by limiting the use of the grand jury to develop further admissible evidence, and by limiting

the ability to conduct other search warrants.
                                      ~
       SO ORDERED, this       Il.f'   day of November, 2019, at New Haven, Connecticut.




                                                  /s/ Sarah A. L. Merriam, USMJ
                                                110\J~SARAH A. L. MERRIAM
                                                TThlmm  <.:TA.TES MAGISTRATE JUDGE
